Case 1:20-cv-11940-RWZ Document 37 Filed 04/15/21 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 20-CV-11940-RWZ
SCOTT SCHMIDHAUSER, on behalf of himself
and all others similarly situated

V.

TUFTS UNIVERSITY

ORDER

 

April 15, 2021
ZOBEL, S.D.J.

The allegations in the amended complaint appear to be based entirely on the
University’s Covid adjustments for its undergraduate programs. However, plaintiff
describes himself as a graduate student in the School of Dental Medicine and the
amended complaint is brought “on behalf of himself and all others similarly situated.”
Because the underlying facts are limited to the University’s undergraduate programs,
the motion to dismiss (Docket # 22) is ALLOWED without prejudice to plaintiff filing a

further amended complaint by May 3, 2021.

ry . ;
Avs al’ (S) eure | (ae DLL

| DATE RYA W. ZOBEL
UNITED“STATES DISTRICT JUDGE
